                                    Case 21-13819-RAM                      Doc 25           Filed 07/12/21       Page 1 of 2
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                                  www.flsb.uscourts.gov
                                                      CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                                   Original Plan
                        ■   FIRST                                         Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                          Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Elvin D Peralta                                       JOINT DEBTOR:                                         CASE NO.: 21-13819-RAM
SS#: xxx-xx- 0614                                              SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                                          Included          ■   Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                          Included          ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section IX                                                                           Included          ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $284.72                   for months    1       to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                                       NONE       PRO BONO
        Total Fees:               $4,650.00               Total Paid:               $1,587.00             Balance Due:          $3,063.00
        Payable             $255.25           /month (Months 1            to 12 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $4500 Attorney's Fees + $150 Costs = $4,650.00

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS                                 NONE
            A. SECURED CLAIMS:                    ■    NONE
            B. VALUATION OF COLLATERAL:                         ■       NONE
            C. LIEN AVOIDANCE                 ■   NONE
            D. SURRENDER OF COLLATERAL:                             ■    NONE
            E. DIRECT PAYMENTS                     ■    NONE
IV.         TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]                                       NONE
            A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
            B. INTERNAL REVENUE SERVICE:                        ■       NONE
            C. DOMESTIC SUPPORT OBLIGATION(S):                                 NONE             ■   CURRENT AND PAID OUTSIDE


LF-31 (rev. 06/04/21)                                                             Page 1 of 2
                                       Case 21-13819-RAM                   Doc 25            Filed 07/12/21        Page 2 of 2
                                                                             Debtor(s): Elvin D Peralta                          Case number: 21-13819-RAM

               1. Name of Creditor: Selimar Meraz (not court ordered)
               Payment Address: 3544 West 74th Place, Hialeah, FL 33018

               Total Due:                   $0.00
                  Payable           $0.00     /month (Months          to       )
                  Regular Payemnt (if applicable)            $0.00         /month (Months              to    )

                                                                                                 D. OTHER:
 ■    NONE
V.          TREATMENT OF UNSECURED NONPRIORITY CREDITORS                                                    NONE
                    Pay           $256.25       /month (Months 13           to 60 )
                    Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
               B.       ■   If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                     ■   NONE
VI.         STUDENT LOAN PROGRAM                        ■   NONE
VII.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES                                             ■   NONE
VIII.       INCOME TAX RETURNS AND REFUNDS:                           ■    NONE
IX.         NON-STANDARD PLAN PROVISIONS                         ■   NONE


                        PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


                                               Debtor                                                                    Joint Debtor
  Elvin D Peralta                                                  Date                                                                        Date



  /s/ Jose A. Blanco, Esq.                          July 12, 2021
    Attorney with permission to sign on                        Date
              Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 06/04/21)                                                              Page 2 of 2
